DAVIDSON, Judge
(concurring).
In Brooks v. State, 161 Texas Cr. R. 73, 275 S.W. 2d 500, I had occasion to express my views relative to the necessity for a trial court to follow the jury’s verdict in entering judgment in a criminal case.
I adhere to the views expressed therein. I do not, however, agree that the verdict in the instant case was such as to come within the condemnation of the authorities cited by me in support of my views as stated in the Brooks case.
Here, the recommendation of the jury was that appellant “receive time off for good behavior.” The law (Art. 6166v, Vernon’s R.C.S.) gives time off for good behavior to every convict. This the trial court had nothing to do with and could neither extend nor deny to appellant.
Hence, under the law, appellant has the benefit of the recommendation the jury made.
I concur in the affirmance of this case.